ON MOTION FOE REHEARING.
We do not consider the authorities cited, and the arguments advanced, by counsel for appellant, applicable to the question involved in this case. It was not the citizens of Cuero that made the proposal, but it was the railroad company represented by appellee, Lott. The proposal so made was accepted by the citizens, and no further acceptance was required by the railroad company. Furthermore, it is not negatived by the allegations of the plea that appellant revoked his subscription before the appellee had incurred expense, etc., under the contract. Under the authorities cited by counsel for appellant, we do not think the special defense was a valid one, and we think the exceptions thereto were rightly sustained. The motion is refused.
Affirmed.